  Case 19-34574-KRH             Doc 855        Filed 05/06/21 Entered 05/06/21 18:44:51                   Desc Main
                                              Document     Page 1 of 11




                                 UNITED STATES BANKRUPTCY COURT
                                   EASTERN DISTRICT OF VIRGINIA
                                          Richmond Division

    In re:                                                                Case No. 19-34574-KRH
                                      1
              LeClairRyan, PLLC,
                                                                          Chapter 7
                                     Debtor


                          MOTION FOR APPROVAL OF COMPROMISE AND
                           SETTLEMENT AND MEMORANDUM OF LAW

             Lynn L. Tavenner, Trustee, not individually, but solely in her capacity as the Chapter 7

    trustee (in such capacity, the “Trustee”) of the bankruptcy estate (the “Estate”) of LeClairRyan

    PLLC (“LeClairRyan” and/or the “Debtor”), in the above-referenced Chapter 7 case hereby files,

    by counsel, pursuant to Rule 9019 of the Federal Rules of Bankruptcy Procedure, this Motion for

    Approval of Compromise and Settlement and Memorandum of Law (the “Motion”), seeking the

    entry of an order approving a settlement with Bruce H. Matson (“Mr. Matson”). In support of this

    Motion, the Trustee represents the following:

                                               Jurisdiction and Venue

             1.      The United States Bankruptcy Court for the Eastern District of Virginia has

    jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334 and the Standing Order of

    Reference from the United States District Court for the Eastern District of Virginia, dated August




    1
      The principal address of the Debtor as of the Petition Date was 4405 Cox Road, Glen Allen, Virginia 23060, and
    the last four digits of the Debtor’s federal tax identification number are 2451.

Paula S. Beran, Esquire (Va. Bar No. 34679)
Tavenner & Beran, PLC
20 North Eighth Street, Second Floor
Richmond, Virginia 23219
Telephone: (804) 783-8300
Facsimile: (804) 783-0178

    Counsel for Lynn L. Tavenner, Chapter 7 Trustee
Case 19-34574-KRH        Doc 855    Filed 05/06/21 Entered 05/06/21 18:44:51              Desc Main
                                   Document     Page 2 of 11




 15, 1984.

        2.      This is a core proceeding pursuant to 28 U.S.C. § 157(b)(2).

        3.      Venue is proper pursuant to 28 U.S.C. §§ 1408 and 1409.

                                            Background

        4.      On September 3, 2019 (the “Petition Date”), the Debtor filed for relief under

 Chapter 11 of Title 11 of the United States Code, 11 U.S.C. §§101-1532 (as thereafter amended,

 the “Bankruptcy Code”) in the United States Bankruptcy Court for the Eastern District of

 Virginia, Richmond Division (the “Court”). Pursuant to §§ 1007 and 1108 of the Bankruptcy

 Code, the Debtor operated as a debtor-in-possession.

        5.      Per agreement between the Debtor, the United States Trustee, and ABL Alliance,

 LLP, the Debtor’s Chapter 11 case was converted to a case under Chapter 7 of the Bankruptcy

 Code on October 4, 2019. Upon conversion, Lynn L. Tavenner was appointed interim trustee, and

 no trustee having been elected at the meeting of creditors, she continues to serve as the Trustee.

        6.      Consistent with her duties, the Trustee investigated and continues to investigate

 potential causes of actions. The Trustee, with the assistance of her counsel, filed her Motion for

 an Order Establishing Procedures Regarding the Prosecution of Actions Involving Former

 Attorneys and Certain Others and Memorandum in Support Thereof (the “FAO Procedures

 Motion”), ECF No. 457. The FAO Procedures Motion was approved by Order (the “FAO

 Order”) of this Court, ECF No. 533.

        7.      Pursuant to the FAO Order, the Trustee, on behalf the Estate, made a demand upon

 Mr. Matson. The Trustee alleged certain civil and statutory claims (collectively, the “Claims”)

 against Mr. Matson. Following Mr. Matson’s receipt of the Trustee’s demand, the Trustee and



                                                  2
Case 19-34574-KRH           Doc 855    Filed 05/06/21 Entered 05/06/21 18:44:51             Desc Main
                                      Document     Page 3 of 11




 Mr. Matson, through counsel, engaged in settlement discussions.              In the course of those

 discussions, Mr. Matson asserted various contractual breaches by LeClairRyan and various

 defenses to the Claims, including, without limitation, solvency, recoupment, setoff, release, and

 accord and satisfaction.

        8.         In accordance with the procedures set forth in the FAO Order, the Trustee and Mr.

 Matson engaged in a mediation with the assistance of Rachel C. Strickland, mediator (the

 “Mediator”).

        9.         In connection with the same, the Trustee and Mr. Matson desire to fully resolve and

 settle (collectively, the “Settlement”) the Claims on the terms set forth in a certain settlement

 agreement (the “Settlement Agreement”), without admission of liability.

        10.        A material term of the Settlement is that the terms of the Settlement remain

 confidential, unless otherwise ordered by the Court, and, as such, the Settlement Agreement is

 being filed under seal pursuant to the requirements set forth in Paragraph 4 of the FAO Order. In

 addition, the Trustee respectfully requests that the Settlement Agreement remain confidential

 (under seal), subject to disclosure only as provided in the Settlement Agreement.

                                  THE PROPOSED SETTLEMENT

        11.        After extensive discussions and with the assistance of the Mediator, the Trustee and

 Mr. Matson have reached a resolution that is memorialized in the Settlement Agreement, which

 generally provides for the following:

              a.   The Settlement shall remain confidential, unless otherwise ordered by the Court;
              b.   A sum certain will be received by the Estate;
              a.   Certain mutual releases will be granted; and
              b.   Mr. Matson shall be entitled to any applicable protection of Va. Code Section 8.01-
                   35.1(A)(2).



                                                    3
Case 19-34574-KRH         Doc 855    Filed 05/06/21 Entered 05/06/21 18:44:51                Desc Main
                                    Document     Page 4 of 11




                                    MEMORANDUM OF LAW

        5.      Bankruptcy Rule 9019(a) provides that “[o]n motion by the trustee and after notice

 and a hearing, the court may approve a compromise or settlement.” Fed. R. Bankr. P. 9019(a). The

 United States Supreme Court has noted that “[c]ompromises are a ‘normal part of the process of

 reorganization.’” Protective Comm. for Indep. Stockholders of TMT Trailer Ferry, Inc. v.

 Anderson, 390 U.S. 414, 424 (1968) (citing Case v. Los Angeles Lumber Prods. Co., 308 U.S. 106,

 130 (1939)). In TMT Trailer, the Supreme Court stated that compromises and settlements must be

 “fair and equitable.” 390 U.S. at 424; see also In re Loudoun Heights, LLC, No. 13-15588, 2014

 WL 2928110, at *8 (Bankr. E.D. Va. June 27, 2014) (same); Shaia v. Three Rivers Wood, Inc. (In

 re Three Rivers Wood, Inc.), No. 98-38685, 2001 WL 720620, at *6 (Bankr. E.D. Va. Mar. 20,

 2001) (same); In re Frye, 216 B.R. 166, 174 (Bankr. E.D. Va. 1997) (same); In re Austin, 186 B.R.

 397, 400 (Bankr. E.D. Va. 1995) (same).

        6.      In determining whether a proposed compromise and settlement is fair and equitable,

 courts in this District consider the following factors: (a) “the probability of success in litigation;”

 (b) “potential collection struggles;” (c) “the complexity, time and expense involved in litigating

 the matter;” and (d) “the interests of the creditors.” Loudoun Heights, 2014 WL 2928110, at *9

 (citations omitted); see also Three Rivers Wood, 2001 WL 720620, at *6 (same).

        7.      Additionally, the Court must determine whether the proposed settlement is in the

 best interests of the Estate. Three Rivers Wood, 2001 WL 720620, at *6 (“a compromise or

 settlement will most likely gain approval if it is both ‘fair and equitable,’ as well as representative

 of the best interests of the estate as a whole”) (citations omitted); Frye, 216 B.R. at 174 (“In order

 to approve a compromise, this court must look at various factors and determine whether the



                                                   4
Case 19-34574-KRH         Doc 855    Filed 05/06/21 Entered 05/06/21 18:44:51                 Desc Main
                                    Document     Page 5 of 11




 compromise is in the best interest of the estate and whether it is fair and equitable.”); In re Energy

 Coop. Inc., 886 F.2d 921, 927 (7th Cir. 1989) (“The benchmark for determining the propriety of a

 bankruptcy settlement is whether the settlement is in the best interests of the estate.”).

        8.      The factors that courts consider to determine whether a settlement is in the best

 interests of a bankruptcy estate are similar to the factors examined to determine whether the

 settlement is fair and equitable. See Parker v. Bullis (In re Bullis), 515 B.R. 284, 288 (Bankr. E.D.

 Va. 2014) (“The best interests of the estate are met by considering the same factors a court

 considers in reviewing any proposed settlement: (1) the probability of success on the merits in the

 litigation; (2) possible difficulties of collecting any judgment which might be obtained; (3) the

 complexity, expense, and likely duration of any ensuing litigation; and (4) the interests of the

 creditors, giving proper deference to their reasonable views.”) (internal citations omitted).

        9.      When reviewing a proposed settlement, the Court may take into account the

 Trustee’s business judgment and the opinions of the other parties to such settlement, and the Court

 should not substitute its judgment for that of the Trustee. Instead, the Court must determine

 “whether the settlement falls below the lowest point in the range of reasonableness.” Three Rivers

 Wood, 2001 WL 720620, at *6 (quoting Austin, 186 B.R. at 400). Where a proposed settlement is

 not below the lowest point of what is fair and reasonable and represents the best interests of the

 estate as a whole, the court should approve it pursuant to Bankruptcy Rule 9019. Three Rivers

 Wood, 2001 WL 720620, at *6.

        10.     The Trustee, in the exercise of her business judgment, believes that the Settlement

 is fair and equitable and in the best interests of the Estate in that, among other things, (a) the

 Settlement was reached as a result of a mediation conducted by the Mediator pursuant to the terms



                                                   5
Case 19-34574-KRH         Doc 855    Filed 05/06/21 Entered 05/06/21 18:44:51            Desc Main
                                    Document     Page 6 of 11




 of the FAO Order; (b) the Estate will receive a sum certain upon the Court’s approval of the

 Settlement; (c) the Estate will avoid potentially time-consuming and expensive litigation with Mr.

 Matson; and (d) the Estate will benefit from a release granted by Mr. Matson.

        11.     Accordingly, the Trustee respectfully requests that the Court (a) approve the

 Settlement as fair and equitable and in the best interests of the Estate, (b) authorize the

 effectiveness of the Settlement Agreement on behalf of the Estate by entry of the Order attached

 as Exhibit A hereto, and (c) grant such other relief as is just and proper.

  Dated: May 6, 2021                                   LYNN L. TAVENNER, TRUSTEE
  Richmond, Virginia
                                                       By:/s/ Paula S. Beran
                                                       Paula S. Beran, Esquire (VSB No. 34679)
                                                       Tavenner & Beran, PLC
                                                       20 North 8th Street
                                                       Richmond, Virginia 23219
                                                       Telephone: (804) 783-8300
                                                       Facsimile: (804) 783-0178

                                                             Counsel for Lynn L. Tavenner, Trustee




                                                   6
  Case 19-34574-KRH             Doc 855        Filed 05/06/21 Entered 05/06/21 18:44:51    Desc Main
                                              Document     Page 7 of 11




                                         CERTIFICATE OF SERVICE

            Pursuant to the Local Rules of this Court, I certify that on this 6th day of May 2021, a
    true copy of the foregoing Motion was sent electronically and/or by first-class mail to: (a) the
    Office of the United States Trustee; (b) the Debtor’s 20 Largest Unsecured Creditors; (c) all
    known secured creditors from the Debtor’s Official Form 106D; (d) the Core Parties and 2002
    List as defined in the Case Management Order; and (e) all parties requesting service of pleadings
    in this Case.




                                                      /s/   Paula S. Beran
                                                      Counsel for the Trustee




Paula S. Beran, Esquire (Va. Bar No. 34679)
Tavenner & Beran, PLC
20 North Eighth Street, Second Floor
Richmond, Virginia 23219
Telephone: (804) 783-8300
Facsimile: (804) 783-0178

    Counsel for Lynn L. Tavenner, Chapter 7 Trustee
  Case 19-34574-KRH             Doc 855        Filed 05/06/21 Entered 05/06/21 18:44:51                   Desc Main
                                              Document     Page 8 of 11




                                 UNITED STATES BANKRUPTCY COURT
                                   EASTERN DISTRICT OF VIRGINIA
                                          Richmond Division

    In re:                                                                Case No. 19-34574-KRH
                                      1
              LeClairRyan, PLLC,
                                                                          Chapter 7
                                     Debtor


                                 ORDER APPROVING SETTLEMENT

             This day came Lynn L. Tavenner, Trustee (the “Trustee”), by counsel, on her Motion for

    Approval of Compromise and Settlement and Memorandum of Law (the “Motion”), the Court

    having found that (a) the Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and

    1334, (b) this is a core proceeding pursuant to 28 U.S.C. § 157(b), (c) notice of the Motion and

    hearing thereon was sufficient under the circumstances, and (d) the Settlement represents (i) a

    sound exercise of the Trustee’s business judgment, (ii) falls within the range of reasonableness,

    (iii) is fair and equitable, and (iv) is in the best interest of the Estate and creditors; and the Court

    having determined that the legal and factual basis set forth in the Motion establish just cause for

    the relief granted herein;

             UPON DUE CONSIDERATION, IT IS ORDERED, ADJUDGED AND DECREED

     THAT:




    1
      The principal address of the Debtor as of the Petition Date was 4405 Cox Road, Glen Allen, Virginia 23060, and
    the last four digits of the Debtor’s federal tax identification number are 2451.

Paula S. Beran, Esquire (Va. Bar No. 34679)
Tavenner & Beran, PLC
20 North Eighth Street, Second Floor
Richmond, Virginia 23219
Telephone: (804) 783-8300
Facsimile: (804) 783-0178

    Counsel for Lynn L. Tavenner, Chapter 7 Trustee
Case 19-34574-KRH               Doc 855      Filed 05/06/21 Entered 05/06/21 18:44:51         Desc Main
                                            Document     Page 9 of 11




            1.       Capitalized terms not otherwise defined herein shall have the meanings given to

 them in the Motion.

            2.       Notice of the Motion (and service of the proposed order) was sufficient under the

 circumstances.

            3.       The Trustee is authorized to take all action necessary to effectuate the Settlement,

 including but not limited to the execution and delivery of the Settlement Agreement.

            4.       The terms of the Settlement, as well as the documentary evidence of the same in

 the form of the Settlement Agreement (which was filed under seal in accordance with Paragraph

 4 of the FAO Order), shall remain confidential under seal subject to disclosure solely as provided

 in the Settlement Agreement.

            5.       To the extent the Trustee asserts a claim against any Person 2 further identified in

 the Settlement Agreement, which is derivative of or related to the Claims, and any such Person

 thereafter asserts a resulting third-party claim against Mr. Matson for contribution asserting Mr.

 Matson is responsible, in whole or in part, for the damages underlying the Trustee’s claim, Mr.

 Matson shall be entitled to all of the applicable protections of Va. Code Section 8.01-35.1(A)(2).

            6.       The Court shall retain exclusive jurisdiction to interpret and enforce the terms of

 this Order.



 Entered:
                                                        THE HONORABLE KEVIN R. HUENNEKENS
                                                          UNITED STATES BANKRUPTCY JUDGE

 I ask for this:


 2
     As such term is defined at 11 U.S.C. § 101 (41).


                                                          2
Case 19-34574-KRH      Doc 855 Filed 05/06/21 Entered 05/06/21 18:44:51   Desc Main
                              Document    Page 10 of 11




 /s/
 Paula S. Beran, Esquire (VSB No. 34679)
 Tavenner & Beran, PLC
 20 North 8th Street
 Richmond, Virginia 23219
 Telephone: (804) 783-8300
 Facsimile: (804) 783-0178

       Counsel for Lynn L. Tavenner, Trustee

 SEEN AND AGREED:


 /s/______________________________
 Dion W. Hayes (VSB No. 34304)
 McGUIREWOODS LLP
 Gateway Plaza
 800 East Canal Street
 Richmond, Virginia 23219
 Telephone: (804) 775-1000

       Counsel for Bruce H. Matson


 SEEN AND AGREED:


 /s/______________________________
 Bruce H. Matson
 117 Thomashire Ct
 Richmond, VA 23229




                                               3
Case 19-34574-KRH       Doc 855 Filed 05/06/21 Entered 05/06/21 18:44:51         Desc Main
                               Document    Page 11 of 11




                                        CERTIFICATION

        I hereby certify that, pursuant to Local Rule 9022-1, the foregoing Order Approving
 Settlement has been served upon and/or endorsed by all necessary parties.

                                            /s/
                                            Counsel for the Trustee
 Service List

 Paula S. Beran, Esquire
 Tavenner & Beran, PLC
 20 North Eighth Street, Second Floor
 Richmond, VA 23219

 Dion W. Hayes, Esquire
 McGUIREWOODS LLP
 Gateway Plaza
 800 East Canal Street
 Richmond, Virginia 23219




                                               4
